Appeal by the defendant from a resentence of the Supreme Court, Kings County (DiMango, J.), imposed March 19, 2012, upon his conviction of robbery in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of stolen property in the fourth degree, upon a jury verdict, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court on June 21, 2001.
Ordered that the resentence is affirmed.
Since the defendant was still serving his original sentence when he was resentenced, the resentence to a term including the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633 [2011]; People v Thompson, 92 AD3d 812 [2012]; People v Harris, 86 AD3d 543, 543-544 [2011]).
Balkin, J.P., Roman, Sgroi and Miller, JJ., concur.